Title: To George Washington from Major General William Heath, 16 March 1777
From: Heath, William
To: Washington, George



Dear General
Boston March 16th 1777

On the 14th Instant being on my Journey back to the Army, I received the Honor of yours of the 3rd Instant, and Immediately turned back.
Since my first arrival in this Quarter, I have in Obedience to your Excellency’s Orders of the 9th Ultimo been Endeavouring to forward the Troops to Tyconderoga, part of four Regiments vizt Colo. Marshalls, Brewers, Bradfords, and Francis’s have marched, and Some of them I suppose by this Time have reached the place of their Destination, A Considerable number belonging to Other Regiments are to march this week, The Colonels Are much Embarrassed in procuring Arms & Blankets for their men, This State having been much drained of those Articles heretofore, The week before last I applied to the Assembly in the most pressing manner, desiring that Some mode might be devised for furnishing the Troops—They have now Committees out in the differant Counties Collecting Blankets, and numbers will Soon be ready to be delivered, As to Arms I cannot See that they can be Obtained here in Sufficient numbers, being Informed that a number were returned into the Store at Tyconderoga, I have Directed Some of the Officers to March part of their recruits without Arms. The Best of the Arms that were in the Hands of the Soldiery at the Close of the Campaign of 1775, your Excellency is Sensible were Stopt, apraised and purchased for the Army, And large Numbers were Bought up in this State the last year by different Officers who were Sent Out for that purpose; the greater part of which were returned at the Close of the

last Campaign into the Stores at Peeks-Kill & Fish Kills and before I left that place the New York and Connecticut Recruits, were Arming with them. I Imagine that your Excellency will think it but reasonable, That the Troops of this State should have a Part of them and I Submit it to your Excellency whether it would not be Expedient to forward Some of them to Albany.
As to the Number of recruits Already, nither the Council, or my self, have as yet been Able to get Complete returns, Altho repeatedly Called for, the Week before last about 3080 had passed Muster, and I should think the Number now enlisted is between 4 & 5000, I shall Endeavour to Inform your Excellency of the number as I may from Time to Time, be able to Obtain them.
The recruiting Service in Some places is very Successfull, in Others not so. The State has added £20 to the Continental Bounty as your Excellency has been heretofore Informed. Each Towns Quota of the 15 Battalions has been Sent to them, The Towns have Still Enhanced the Bounty, in General £24 more, which makes in the whole £50, and Some Towns I am Just Informed are even exceeding that. This I think is Egregious folly, and I fear will tend to make the Troops Uneasy where the Encouragment is Unequal. But the Source of this Extravagance was the giving many of the militia who have been Sent out, from Ten to Sixteen pounds for a few weeks absence, However I hope the Quota of this State will be now Soon raised, altho in a very Burthensome manner.
The Friends of Major Austin, who was dismised from the Service for Burning the Houses the last fall at White Plains, are Solliciting that He may be again Admitted into the Army. The Assembly would Commission him, but are apprehensive that it might give Umbrage to your Excellency, I have been Asked the Question, But dare not advise, Untill I Know your Pleasure, which should you please to hint, I would advise accordingly. I have the Honor to be Very respectfully your Excellencys most Humble Servt

W. Heath

